Please file this Statement of Additional Information Supplement with your records. WELLS FARGO VARIABLE TRUST WELLS FARGO ADVANTAGE VT C&B LARGE CAP VALUE FUND WELLS FARGO ADVANTAGE VT DISCOVERY FUNDSM WELLS FARGO ADVANTAGE VT EQUITY INCOME FUND WELLS FARGO ADVANTAGE VT INDEX ASSET ALLOCATION FUND (FORMERLY THE VT ASSET ALLOCATION FUND) WELLS FARGO ADVANTAGE VT INTERNATIONAL CORE FUND WELLS FARGO ADVANTAGE VT LARGE COMPANY CORE FUND WELLS FARGO ADVANTAGE VT LARGE COMPANY GROWTH FUND WELLS FARGO ADVANTAGE VT OPPORTUNITY FUNDSM WELLS FARGO ADVANTAGE VT SMALL CAP GROWTH FUND WELLS FARGO ADVANTAGE VT SMALL CAP VALUE FUND (FORMERLY THE VT SMALL/MID CAP VALUE FUND) WELLS FARGO ADVANTAGE VT TOTAL RETURN BOND FUND Supplement dated May 14, 2010, to the Statement of Additional Information dated May 1, This supplement contains important information about the Funds referenced above. Effective immediately, the paragraphs under the heading “OTHER INVESTMENTS AND TECHNIQUES— Loans of Portfolio Securities” in the section “PERMITTED INVESTMENT ACTIVITIES AND CERTAIN ASSOCIATED RISKS” are hereby deleted in their entirety and replaced with the following: Loans of Portfolio Securities Portfolio securities of a Fund may be loaned pursuant to guidelines approved by the Board to brokers, dealers and financial institutions, provided: (i) the loan is secured continuously by collateral consisting of cash, securities of the U.S.
